Case 3:18-cv-02615-AGT Document 88-30 Filed 02/14/19 Page 1 of 10




EXHIBIT 2 REDACTED VERSION OF
DOCUMENTSOUGHT TO BE SEALED
Case 3:18-cv-02615-AGT Document 88-30 Filed 02/14/19 Page 2 of 10
Case 3:18-cv-02615-AGT Document 88-30 Filed 02/14/19 Page 3 of 10
Case 3:18-cv-02615-AGT Document 88-30 Filed 02/14/19 Page 4 of 10
Case 3:18-cv-02615-AGT Document 88-30 Filed 02/14/19 Page 5 of 10
Case 3:18-cv-02615-AGT Document 88-30 Filed 02/14/19 Page 6 of 10
Case 3:18-cv-02615-AGT Document 88-30 Filed 02/14/19 Page 7 of 10
Case 3:18-cv-02615-AGT Document 88-30 Filed 02/14/19 Page 8 of 10
Case 3:18-cv-02615-AGT Document 88-30 Filed 02/14/19 Page 9 of 10
Case 3:18-cv-02615-AGT Document 88-30 Filed 02/14/19 Page 10 of 10
